PER CURIAM.
This is an appeal by the defendant of a final judgment entered following partial summary final judgments in favor of the plaintiff as to liability and damages in a contract action.
We have considered the several contentions advanced by the appellant and deem them to be without merit.
The record before us on appeal clearly demonstrates the nonexistence of any genuine issues of material fact, and as a matter of law, plaintiff is entitled to relief granted below.
The judgment appealed will therefore stand affirmed.
Affirmed.